The petition for rehearing in this cause asserts that the allowance of attorney's fees in the main opinion was erroneous. Petitioners rely on Section 4854 Revised General Statutes of 1920 (Section 6941 Compiled General Laws of 1927) to support their contention, the pertinent part of which is as follows:
    "This Chapter shall not be so construed as to prevent provision for the payment of such attorney's fees as the court may determine in cases brought before the court to be reasonable and just for legal services rendered in enforcing non-usurious contracts, either at law or in equity: * * *"
Section 4854 Revised General Statutes of 1920 was Section Four of Chapter 5960 Acts of 1909 as amended by Chapter 6870 Acts of 1915, being a part of the usury statute. The purpose of this statute was to make clear that nothing in the usury law should be construed as inhibiting the court from allowing reasonable compensation for legal services in the enforcement of non-usurious contracts either at law or in equity.
Petitioners contend that since this statute in terms provides for attorney's fees in the enforcement of non-usurious contracts, and it does not in terms include such fees for the enforcement of usurious contracts, it by implication prohibits the payment or allowance of attorney's fees in such cases.
We cannot approve this contention. The statute is in nature a proviso to make certain that the law in relation to usury in no way affects the allowance of attorney's compensation in suits on non-usurious contracts. It is silent and leaves open the matter of allowing attorney's fees in suits on usurious contracts.
In the instant case the contract sued on was held to be usurious but it provided for a reasonable attorney's fee which is not prohibited by law. The bill to foreclose *Page 302 
was predicated on a $7000 note and mortgage and the fee allowed was based on this recovery. Since we hold that this amount of recovery was reduced because of usury the chancellor should reconsider that part of his order allowing attorney's fee and fix such fee as he may deem proper.
Rehearing denied.
WHITFIELD, P.J., AND DAVIS, J., concur.
BUFORD, C.J., AND ELLIS AND BROWN, J.J., concur in the opinion and judgment.